Exhibit 2.1 AGREEMENT AND PLAN OF MERGER AMONG CHURCHILL DOWNS INCORPORATED, TOMAHAWK MERGER CORP., TOMAHAWK MERGER LLC AND YOUBET.COM, INC. Dated as of November 11, 2009 AGREEMENT OF PLAN AND MERGER TABLE OF CONTENTS Page ARTICLE ITHE MERGER AND SUBSEQUENT MERGER 2 Section 1.1 The Merger 2 Section 1.2 Effective Time 2 Section 1.3 Effects of the Merger 2 Section 1.4 Charter and Bylaws; Directors and Officers. 2 Section 1.5 Conversion of Securities 3 Section 1.6 Exchange of Shares 4 Section 1.7 Dividends; Transfer Taxes; Withholding 5 Section 1.8 No Fractional Securities 6 Section 1.9 Return of Exchange Fund 6 Section 1.10 Adjustment of Per Share Merger Consideration 7 Section 1.11 No Further Ownership Rights in Company Common Stock 7 Section 1.12 Closing of Company Transfer Books 7 Section 1.13 Lost Certificates 7 Section 1.14 Further Assurances 7 Section 1.15 Closing 8 Section 1.16 Subsequent Merger. 8 ARTICLE IIREPRESENTATIONS AND WARRANTIES OF PARENT, MERGER SUB AND MERGER LLC 8 Section 2.1 Organization, Standing and Power 9 Section 2.2 Capital Structure. 9 Section 2.3 Authority 10 Section 2.4 Consents and Approvals; No Violation 11 Section 2.5 SEC Documents and Other Reports; Internal Controls and Procedures. 12 Section 2.6 Information Supplied 13 Section 2.7 No Undisclosed Liabilities 14 Section 2.8 Absence of Certain Changes or Events 14 Section 2.9 Litigation 14 Section 2.10 Permits and Compliance 14 Section 2.11 Tax Matters 15 Section 2.12 Ownership of Company Common Stock 15 Section 2.13 ERISA 15 Section 2.14 Opinion of Financial Advisor 15 Section 2.15 No Vote Required 16 i Section 2.16 Reorganization 16 Section 2.17 Brokers 16 Section 2.18 Financing 16 Section 2.19 Operations of Merger Sub 16 Section 2.20 Operations of Merger LLC 16 ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE COMPANY 16 Section 3.1 Organization, Standing and Power 17 Section 3.2 Capital Structure. 17 Section 3.3 Authority 18 Section 3.4 Consents and Approvals; No Violation 19 Section 3.5 SEC Documents and Other Reports; Internal Controls and Procedures. 20 Section 3.6 Information Supplied 21 Section 3.7 No Undisclosed Liabilities 21 Section 3.8 Absence of Certain Changes or Events 22 Section 3.9 Litigation 22 Section 3.10 Permits and Compliance 22 Section 3.11 Properties. 22 Section 3.12 Tax Matters 23 Section 3.13 Company Rights Agreement 24 Section 3.14 Certain Agreements. 24 Section 3.15 ERISA. 25 Section 3.16 Compliance with Worker Safety and Environmental Laws 27 Section 3.17 Labor Matters 27 Section 3.18 Intellectual Property. 28 Section 3.19 Information Technology; Securityand Privacy. 29 Section 3.20 Customer Approval 30 Section 3.21 Advance Deposits. 30 Section 3.22 Insurance 31 Section 3.23 Opinion of Financial Advisor 31 Section 3.24 State Takeover Statutes; Certain Charter Provisions 32 Section 3.25 Required Vote of Company Stockholders 32 Section 3.26 Reorganization 32 Section 3.27 Brokers 32 ARTICLE IVCOVENANTS RELATING TO CONDUCT OF BUSINESS 32 Section 4.1 Conduct of Business Pending the Merger 32 Section 4.2 Conduct of Business Pending the Merger 36 Section 4.3 No Solicitation. 37 Section 4.4 Third Party Standstill Agreements 40 Section 4.5 Reorganization 41 ii ARTICLE VADDITIONAL AGREEMENTS 41 Section 5.1 Preparation of the Registration Statement and the Proxy Statement 41 Section 5.2 Company Stockholder Meeting. 42 Section 5.3 Access to Information 43 Section 5.4 Current Nasdaq Listing 43 Section 5.5 Company Stock Options 43 Section 5.6 Reasonable Best Efforts 44 Section 5.7 HSR Approval. 44 Section 5.8 Public Announcements 46 Section 5.9 State Takeover Laws 46 Section 5.10 Indemnification; Directors and Officers Insurance. 46 Section 5.11 Notification of Certain Matters 47 Section 5.12 Employee Benefit Plans and Agreements. 47 Section 5.13 Tax-Free Reorganization Treatment. 48 Section 5.14 Nasdaq 49 Section 5.15 Company Board of Directors Representative 49 Section 5.16 Section 16 Matters 49 Section 5.17 Certain Litigation 49 Section 5.18 Reservation of Parent Common Stock 49 ARTICLE VICONDITIONS PRECEDENT TO THE MERGER 50 Section 6.1 Conditions to Each Party’s Obligation to Effect the Merger 50 Section 6.2 Conditions to Obligation of the Company to Effect the Merger 50 Section 6.3 Conditions to Obligations of Parent and Merger Sub to Effect the Merger 51 ARTICLE VIITERMINATION, AMENDMENT AND WAIVER 53 Section 7.1 Termination 53 Section 7.2 Effect of Termination 55 Section 7.3 Payments; Obligations. 56 Section 7.4 Amendment 57 Section 7.5 Waiver 57 ARTICLE VIIIGENERAL PROVISIONS 58 Section 8.1 Non-Survival of Representations and Warranties 58 Section 8.2 Notices 58 Section 8.3 Interpretation 59 Section 8.4 Counterparts 59 Section 8.5 Entire Agreement; No Third-Party Beneficiaries 59 Section 8.6 Governing Law 59 Section 8.7 Specific Performance; Submission To Jurisdiction 59 Section 8.8 Waiver of Jury Trial 60 Section 8.9 Assignment 61 Section 8.10 Expenses 61 iii Section 8.11 Severability 61 Section 8.12 Definitions. 61 Exhibit A Form of Voting Agreement Exhibit B Form of Certificate of Formation of the Surviving Company Exhibit C Form of Operating Agreement of the Surviving Company iv AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of November 11, 2009 (this “Agreement”), among Churchill Downs Incorporated, a Kentucky corporation (“Parent”), Tomahawk Merger Corp., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), Tomahawk Merger LLC, a Delaware limited liability company and a wholly owned subsidiary of Parent (“Merger LLC”), and Youbet.com, Inc., a Delaware corporation (the “Company”). W I T N E S S E T H: WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the Company have approved and declared advisable the merger of Merger Sub with and into the Company (the “Merger”), upon the terms and subject to the conditions set forth herein, whereby each issued and outstanding share of common stock, $0.001 par value, of the Company (“Company Common Stock”), together with the associated Company Rights (as hereinafter defined) issued under the Company Rights Agreement (as hereinafter defined), not owned directly or indirectly by Parent or the Company, will be converted into the right to receive (i) shares of Common Stock, no par value, of Parent (“Parent Common Stock”) and (ii) the Per Share Cash Consideration (as hereinafter defined); WHEREAS, the respective Boards of Directors of Parent and the Company have determined that the Merger is in furtherance of and consistent with their respective long-term business strategies and is in the best interest of their respective shareholders or stockholders, as applicable; WHEREAS, immediately following the Merger, Parent will cause the surviving corporation in the Merger to merge with and into Merger LLC in accordance with Section 1.16, on the terms and subject to the conditions of this Agreement and in accordance with the Delaware Limited Liability Company Act (the “LLC Act”); WHEREAS, simultaneously with the execution and delivery of this Agreement and as a condition and inducement to Parent’s and Merger Sub’s willingness to enter into this Agreement, Parent is entering into a voting agreement with the members of the Board of Directors of the Company and certain stockholders of the Company, substantially in the form attached hereto as Exhibit A (each, a “Voting Agreement”); and WHEREAS, this Agreement is intended to constitute a “plan of reorganization” with respect to the Merger and the Subsequent Merger (as hereinafter defined) for United States federal income tax purposes pursuant to which the Merger and the Subsequent Merger, taken together, are to be treated as a “reorganization” under Section 368(a) of the Internal Revenue Code of 1986 (the “Code”). NOW, THEREFORE, in consideration of the premises, representations, warranties and agreements herein contained, the parties agree as follows: -1- ARTICLE I THE MERGER AND SUBSEQUENT MERGER Section 1.1The Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the Delaware General Corporation Law (the “DGCL”), Merger Sub shall be merged with and into the Company at the Effective Time (as hereinafter defined).Following the Merger, the separate corporate existence of Merger Sub shall cease and the Company shall continue as the surviving corporation (the “Surviving Corporation”) and shall succeed to and assume all the rights and obligations of Merger Sub in accordance with the DGCL.Notwithstanding anything to the contrary herein, at the election of Parent, any direct wholly owned Subsidiary (as hereinafter defined) of Parent may be substituted for Merger Sub as a constituent corporation in the Merger; provided that such substituted corporation is a Delaware corporation which is formed solely for the purpose of engaging in the transactions contemplated by this Agreement, has engaged in no other business activities and has assumed all obligations of Merger Sub under this Agreement.In such event, the parties agree to execute an appropriate amendment to this Agreement, in form and substance reasonably satisfactory to Parent and the Company, in order to reflect such substitution. Section 1.2Effective Time.The Merger shall become effective when a Certificate of Merger (the “Certificate of Merger”), executed in accordance with the relevant provisions of the DGCL, is filed with the Secretary of State of the State of Delaware; provided, however, that, upon the mutual consent of Merger Sub and the Company, the Certificate of Merger may provide for a later date of effectiveness of the Merger not more than thirty (30) days after the date the Certificate of Merger is filed.The filing of the Certificate of Merger shall be made on the date of the Closing (as hereinafter defined). Section 1.3Effects of the Merger.The Merger shall have the effects set forth in this Agreement and in Section 259 of the DGCL. Section 1.4Charter and Bylaws; Directors and Officers. (a)At the Effective Time, the certificate of incorporation of Merger Sub, as in effect immediately prior to the Effective Time, shall become the Certificate of Incorporation of the Surviving Corporation until thereafter changed or amended as provided therein or by applicable foreign, federal, state, local or municipal laws, statutes, ordinances, regulations and rules of any Governmental Entity, including all Orders (“Laws”); provided that Article FIRST of the Certificate of Incorporation of the Surviving Corporation shall read as follows: “The name of the corporation (which is hereinafter referred to as the “Corporation”) is Youbet.com, Inc.”At the Effective Time, the Bylaws of Merger Sub, as in effect immediately prior to the Effective Time, shall become the Bylaws of the Surviving Corporation until thereafter changed or amended as provided therein or in the Certificate of Incorporation of the Surviving Corporation. (b)The directors and officers of Merger Sub at the Effective Time shall be the directors and officers of the Surviving Corporation, until the earlier of their resignation or removal or until their respective successors are duly elected and qualified, as the case may be. -2- Section 1.5Conversion of Securities.At the Effective Time, by virtue of the Merger and without any action on the part of Parent, Merger Sub, the Company or the holders of any securities of Merger Sub and the Company: (a)Each issued and outstanding share of common stock, $0.01 par value, of Merger Sub shall be converted into one validly issued, fully paid and nonassessable share of common stock of the Surviving Corporation. (b)All shares of Company Common Stock (“Company Shares”), together with the associated Company Rights, that are held in the treasury of the Company or by any wholly owned Subsidiary of the Company and any Company Shares, together with the associated Company Rights, owned by Parent or any wholly owned Subsidiary of Parent shall be canceled and no capital stock of Parent or other consideration shall be delivered in exchange therefor. (c)Subject to the provisions of Sections 1.8 and 1.10 and, if applicable, Section 1.5(d), each Company Share issued and outstanding immediately prior to the Effective Time (together with the associated Company Rights), other than Dissenting Shares (as hereinafter defined) and shares to be canceled in accordance with Section 1.5(b), shall be converted into the right to receive (i) 0.0598 (such number being the “Exchange Ratio”) validly issued, fully paid and nonassessable shares of Parent Common Stock (“Parent Shares”) (including the associated Parent Rights (as hereinafter defined)) (the “Per Share Stock Consideration”) and (ii) $0.97 in cash without interest (the “Per Share Cash Consideration” and, together with the Per Share Stock Consideration, the “Per Share Merger Consideration”).All references in this Agreement to Parent Common Stock and Parent Shares shall be deemed to include the associated Parent Rights unless the context requires otherwise.All such Company Shares and the associated Company Rights, when so converted, shall no longer be outstanding and shall automatically be canceled and retired, and each holder of a certificate representing any such shares shall cease to have any rights with respect thereto, except the right to receive any dividends and other distributions in accordance with Section 1.7, certificates representing the Parent Shares into which such shares are converted, the Per Share Cash Consideration and any cash, without interest, in lieu of fractional shares to be issued or paid in consideration therefor upon the surrender of such certificate in accordance with Section (d)Notwithstanding anything in this Agreement to the contrary, to the extent that the aggregate number of Parent Shares issuable pursuant to Section 1.5(c) (the “Total Stock Amount”) would be greater than 19.6% of the Parent Shares outstanding as of immediately prior to the Effective Time (such amount, the “Stock Threshold”), (i) the Per Share Stock Consideration shall be decreased to reduce the Total Stock Amount to the Stock Threshold and (ii) the Per Share Cash Consideration shall be increased by an amount equal to the product of (x)the amount of such reduction in the Per Share Stock Consideration pursuant to the preceding sentence multiplied by (y)$30.71. -3- (e)Notwithstanding anything in this Agreement to the contrary, Company Shares issued and outstanding immediately prior to the Effective Time, together with the associated Company Rights, which are held of record by stockholders who shall not have approved the Merger and who shall have demanded properly in writing appraisal of such shares in accordance with Section 262 of the DGCL (“Dissenting Shares”) shall not be converted into the right to receive the Per Share Merger Consideration as set forth in Section 1.5(c), but the holders thereof instead shall be entitled to, and the Dissenting Shares shall only represent the right to receive, payment of the fair value of such shares in accordance with the provisions of Section 262 of the DGCL; provided, however, that (i) if such a holder fails to demand properly in writing from the Surviving Corporation the appraisal of his or its shares in accordance with Section 262(d) of the DGCL or, after making such demand, subsequently delivers an effective written withdrawal of such demand, or fails to establish his or its entitlement to appraisal rights as provided in Section 262 of the DGCL, if so required, or (ii) if a court shall determine that such holder is not entitled to receive payment for his or its shares or such holder shall otherwise lose his or its appraisal rights, then, in any such case, each Company Share, together with the associated Company Rights, held of record by such holder or holders shall automatically be converted into and represent only the right to receive the Per Share Merger Consideration as set forth in Section 1.5(c), upon surrender of the certificate or certificates representing such Dissenting Shares.The Company shall give Parent and Merger Sub prompt notice of any demands received by the Company for appraisal of such shares, and Parent and Merger Sub shall have the right to participate in all negotiations and proceedings with respect to such demands except as required by applicable Law.The Company shall not, except with the prior written consent of Parent, voluntarily make any payment with respect to any demands for fair value for Dissenting Shares or offer to settle, settle or negotiate in respect of any such demands. Section 1.6Exchange of Shares.Parent shall authorize a nationally recognized financial institution selected by Parent and reasonably acceptable to the Company to act as Exchange Agent hereunder (the “Exchange Agent”).Immediately prior to the Effective Time, Parent shall deposit with the Exchange Agent for exchange with outstanding Company Shares, together with the associated Company Rights, all cash and certificates representing the Parent Shares (or appropriate alternative arrangements shall be made by Parent if uncertificated Parent Shares will be issued) payable or issuable pursuant to Section 1.5(c) and cash, as required to make payments in lieu of any fractional shares pursuant to
